J-A11035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    WINFIELD KELLY STRAUGHEN JR.               :
                                               :
                       Appellant               :     No. 1145 MDA 2017


              Appeal from the Judgment of Sentence July 5, 2017
                in the Court of Common Pleas of Berks County
              Criminal Division at No.: CP-06-SA-0000161-2017


BEFORE:      STABILE, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                           FILED SEPTEMBER 20, 2018

       Appellant, Winfield Kelly Straughen, Jr., appeals pro se from the

judgment of sentence in a summary appeal, at which he was found guilty of

failure to have a commercial driver’s license and failure to have a required

medical card.1 We affirm.

       We take the factual and procedural history in this matter from our

review of the certified record and the trial court’s September 14, 2017 opinion.

At the de novo hearing on July 5, 2017, Officer David M. Bentz testified that

on January 31, 2017, he stopped Appellant. (Trial Court Opinion, 9/14/17, at

1). Appellant was driving a Dodge Ram pickup truck and towing a trailer.


____________________________________________


1  Although counsel entered appearance on behalf of Appellant after Appellant
filed a pro se notice of appeal, he was later permitted to proceed pro se.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A11035-18


(See id.). Counsel for the Commonwealth stated the Commonwealth believed

that the gross combination weight rating (“GCWR”) for the Dodge truck was

26,000 pounds and the trailer 20,000 pounds. (See N.T. Hearing, 7/5/17, at

4).    These two weights required Appellant to have a commercial driver’s

license.    (See id.).      The Commonwealth contended that the truck was

registered in Virginia and introduced the registration, showing the GCWR for

the truck was 26,000 pounds. (Id. at 7, 70).

        Appellant testified he had information from the manufacturer that the

GCWR for the vehicle was 23,000 pounds. (Id. at 6).2       He contended the

gross vehicle weight rating (GVWR) for his truck was 12,200 pounds,

according to the manufacturer label on the door, not 26,000 pounds. (Id. at

7).

        Officer Benz testified that his “training has always been and prior

enforcement efforts we certainly take the [GVWR] of the primary unit and the

gross weight of the trailer and add them together to determine the

combination.” (Id. at 9). Counsel for the Commonwealth stated that the

registration for the trailer indicated the GVWR was 20,000 pounds. (Id. at

14).     Appellant conceded that the value for the truck is assigned the

“maximum value for its weight rating which the [GCWR] is the maximum that

they specify for a truck and trailer combined. It’s a combination.” (Id. at



____________________________________________


2   Appellant appeared pro se at the hearing.

                                           -2-
J-A11035-18


20). He agreed that “[i]f my gross vehicle, my truck and trailer, actual weight

exceeded 26,000 pounds, then it would become [sic] commercial vehicle. But

I did not exceed it.” (Id. at 22).

      Officer Bentz testified that he “sent for certified registrations for both

the truck and trailer from Virginia.”   (Id. at 31).    He received a certified

registration from Virginia for the truck. (Id. at 32). The registration indicated

the GVWR for the truck itself was 14,000 pounds. (See id.). The registration

showed the GVWR for the trailer was 20,000 pounds. (Id. at 33).

      The Commonwealth showed Appellant the registration from the Virginia

Department of Motor Vehicles for the trailer, indicating the GVWR of the trailer

was 20,000 pounds. (Id. at 33.). Documentation from Virginia indicated the

pickup truck had a GVWR of 14,000 pounds and the trailer had a GVWR of

20,000 pounds. (Id. at 70, 72). Appellant contended that the actual weight

of his truck was 6,000 pounds and the trailer weighed 15,000 pounds

according to the manufacturer. (Id. at 38). At the time Officer Bentz stopped

Appellant, Appellant admitted he did not have the registrations for the truck

or the trailer. (Id. at 46). Appellant averred that “[t]he law used to say that

[the officers] have to weigh the vehicles to determine whether it was a

commercial vehicle. That’s the issue I had in 2011.” (Id. at 59).

      After the hearing, the court found Appellant guilty of driving without a

commercial driver’s license, in violation of 75 Pa.C.S.A. § 1606(a), and




                                      -3-
J-A11035-18


medical card.3 (See id. at 64-65). The court imposed a fine of $525.4 (See

id.). This timely appeal followed, on July 24, 2017.5

       Appellant raises the following issue for our review:      “Is the correct

measurement of [GCWR] upon which the truck driver can rely determined by

the stated GCWR on either the side truck panel or the vehicle’s manual, as

opposed to adding the [GVWR] of the trailer to the GCWR?” (Appellant’s Brief

at 6). Appellant argues that the trailer’s GVWR should not be added to that

of the truck in the absence of the actual weights of the towing vehicle and the

trailer. (Id. at 11). This claim does not merit relief.

          When, as here, the appellant raises a question of statutory
          construction, our standard of review is de novo, and our
          scope of review is plenary.

                     In matters involving statutory interpretation, the
              Statutory Construction Act directs courts to ascertain and
              effectuate the intent of the General Assembly. A statute's
              plain language generally provides the best indication of
              legislative intent. In construing the language, however,
              and giving it effect, we should not interpret statutory
              words in isolation, but must read them with reference to
              the context in which they appear.


____________________________________________


3  See 49 CFR § 391.41. The trial court noted that both Appellant and the
Commonwealth agreed that the citation for failure to have a medical card “was
wholly dependent on the requirement that [Appellant] have a commercial
driver’s license, and rises or falls along with that issue.” (See Trial Ct. Op.,
at 4).

4 The Commonwealth withdrew five separate traffic citations. (See id. at 64-
65).

5Appellant also filed a statement of errors complained of on appeal. The trial
court filed an opinion on September 14, 2017. See Pa.R.A.P. 1925.

                                           -4-
J-A11035-18


Commonwealth v. Ford, 175 A.3d 985, 991–92 (Pa. Super. 2017) (citations

and quotation marks omitted).

     The applicable statutory provisions state, in relevant part, as follows:

        Requirement for commercial driver's license

        (a) When required.−No person, except those specifically
        exempted in subsection (b), shall drive a commercial motor
        vehicle unless:

                 (1) the person has been issued a commercial
           driver's license;

                 (2) the person's commercial driver's license is in
           his immediate possession; and

                 (3) the person's commercial driver's license was
           issued for the class of commercial motor vehicle operated
           and contains all applicable license endorsements.

75 Pa.C.S.A. § 1606(a)(1)-(3).

        “Commercial motor vehicle.”        A motor vehicle or
        combination designed or used to transport passengers or
        property:
                                *    *    *. . .

           (1.1) if the vehicle has a gross combination weight rating
           or gross combination weight of 26,001 pounds or more,
           whichever is greater, inclusive of a towed unit with a
           gross vehicle weight rating or gross vehicle weight of
           more than 10,000 pounds, whichever is greater[.]

75 Pa.C.S. § 1603(1.1).

     The statute provides the following definitions of terms included within

Section 1603(1.1):

        “Gross combination weight rating (GCWR).” The value
        specified by the manufacturer as the loaded weight of a
        combination.


                                    -5-
J-A11035-18



         “Gross vehicle weight rating (GVWR).” The value
         specified on the Federal weight certification label by the
         manufacturer as the loaded weight of a single vehicle.

         “Gross weight.” The combined weight of a vehicle or
         combination of vehicles and its load excluding the driver's
         weight.

75 Pa.C.S.A. § 102.

      In Commonwealth v. Dugan, 769 A.2d 512 (Pa. Super. 2001), this

Court addressed the issue raised by Appellant. The appellant in Dugan was

charged with violating Section 1606(a). Id. at 515. “Section 1606(a) requires

the driver of a “commercial motor vehicle” to have a “commercial drivers

license.” Id. at 516. “The Section 1606(a) term ‘commercial motor vehicle’

is defined as a ‘motor vehicle designed or used to transport passengers or

property’ where the vehicle's gross vehicle weight is 26,001 or more pounds .

. . .” See id. In Dugan, the “[a]ppellant was driving a ‘commercial motor

vehicle’ that was, in fact, a motor vehicle towing another vehicle, which had a

combined weight rating of over 26,001 pounds.” Id. at 517. Therefore, this

Court concluded the appellant was required to have a commercial driver’s

license. See id.

      In the instant case, the trial court opined that “any of the rating numbers

in evidence for the truck itself, when added to the 20,000-pound rating for

the trailer, will exceed 26,000 pounds; therefore, the [c]ourt found [Appellant]

was required to have a commercial driver’s license, and as a result, the

medical card as well.” (Trial Ct. Op., at 6). After careful review of the record,

                                      -6-
J-A11035-18


we agree with the trial court’s finding that Appellant was required to have a

commercial driver’s license and a medical card. See Dugan, supra at 516-

17.   We discern no error. See Ford, supra at 991–92. Appellant’s issue

does not merit relief.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2018




                                    -7-